[Cite as King v. Slatterly, 2015-Ohio-5062.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                       GEAUGA COUNTY, OHIO


JENNIFER L. KING,                                     :          OPINION

                 Plaintiff-Appellant,                 :
                                                                 CASE NO. 2014-G-3224
        - vs -                                        :

KELLY SLATTERLY,                                      :

                 Defendant-Appellee.                  :


Civil Appeal from the Geauga County Court of Common Pleas, Case No. 14 P 000417.

Judgment: Affirmed.


Jennifer L. King, pro se, P.O. Box 415, Chardon, OH 44024 (Plaintiff-Appellant).

David M. Ondrey, Thrasher, Dinsmore & Dolan Co., L.P.A., 100 Seventh Avenue, Suite
150, Chardon, OH 44024-1079 (For Defendant-Appellee).



THOMAS R. WRIGHT, J.

        {¶1}     Appellant Jennifer L. King appeals the trial court’s dismissal of her

 complaint against appellee Kelly Slattery,1 an appointed receiver, for “negligently”

 selling her home. Because King failed to make an argument in accordance with App.R.

 16, we affirm the trial court’s decision.

        {¶2}     Slattery was appointed as a receiver to sell King’s marital home after the

 trial court determined that King had failed to sell the home as ordered. Ultimately,


1. Slattery claims in her appellee’s brief that King misidentified Slattery as Slatterly in the complaint.
Accordingly, we will refer to Slattery by the correct spelling of her last name.
Slattery sold the home for $195,000, and the sale was confirmed. King then filed a

complaint, alleging, as best we can tell, that Slattery “negligently” sold the home.

Slattery moved to dismiss, and the trial court granted the motion. This appeal followed.

      {¶3}   We affirm the trial court’s decision as King has failed to even minimally

comply with applicable appellate rules and presents no cognizable argument

demonstrating error.    App.R. 16(A)(7) requires an appellant’s brief to have “[a]n

argument containing the contentions of the appellant with respect to each assignment

of error presented for review and the reasons in support of the contentions, with

citations to the authorities, statutes, and parts of the record on which appellant relies.”

Here, King’s brief contains no assignments of error, and consists of alleged quotes

from the Ohio Supreme Court’s 2009 Review of the Cuyahoga County Court of

Common Pleas Domestic Relations Division and the rules of superintendence. The

relationship of those quotes to this case is not argued or apparent. Although mindful of

our duty to construe pro se pleadings liberally, State v. Briscoe, 8th Dist. Cuyahoga No.

83471, 2004-Ohio-4096, ¶11, King’s brief contains no argument to construe.

      {¶4}   As King has failed to demonstrate error, the judgment of the Geauga

County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                            2